DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Examiner acknowledges amended Claim 1 and cancelled Claims 4, 5, and 7-15 in the response filed on 12/17/2021.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flat portion".  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4483731 (“Döhle et al.”), in view of EP 0668446 (“Mita et al.”), and in view of US Patent No. 4292368 (“Mialon”).
With regards to Claims 1 and 3, Döhle et al. teaches a composite fibre-reinforced polymer shaft having a hollow cylindrical portion and a shaped end portion (Abstract, Fig. 1, and Col. 1: Lines 50-61).  Döhle et al. teaches the shaft comprises one or more reinforcement layers of fiber on the shaped end portion, and the one or more reinforcement layers comprise an outermost layer of fibres on the shaped end portion (Figs. 1-2b and Col. 4: Lines 6-16, 37-41, and 56-60).  Döhle et al. teaches the shaped end portion comprises a substantially flat portion and one or more holes formed therethrough (Fig. 1 and Col. 4: Lines 16-19). 
With regards to the limitation “the shaped end portion being moulded from a hollow cylindrical shape prior to curing”, even though product-by-process claims are limited by and 
The limitation(s) “the shaped end portion comprises one or more holes formed therethrough for connection to other equipment” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  Regardless, please see Col. 4: Lines 9-17 in Döhle et al. disclosing its shaft being used as connecting endpieces.  
Döhle et al. does not teach fibres of the fibre-reinforced polymer shaft are wound around the hole, wherein its flat portion comprises a thicker region formed around the hole.  Döhle et al. does not teach the shaped end portion closes at an end of the hollow cylindrical portion. 
Mita et al. teaches a composite fibre-reinforced polymer shaft having a hollow cylindrical portion and a shaped end portion, wherein the shaped end portion comprises one or more holes formed therethrough and wherein fibres of the fibre-reinforced polymer shaft are wound around 
Mialon teaches a composite fibre-reinforced polymer shaft, wherein a shaped end portion closes at an end of a hollow cylindrical portion (Abstract and Figs. 4-5)  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Döhle et al.’s shaped end portion closes at an end to provide a shaft with excellent mechanical qualities (Abstract). 

With regards to Claim 2, Döhle et al. teaches the shaped end portion comprises a tapered portion comprising two substantially planar tapers angled towards each other (Fig. 1). 

With regards to Claim 6, Döhle et al. further teaches that one or more reinforcement layers extend from the shaped end portion at least partially onto the hollow cylindrical portion (Figs. 2a and 2b, Col. 2: Lines 34-38 and 49-53, and Col. 4: Line 53 bridging over to Col. 5: Line 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5192384 (“Barrier et al.”) disclosing a shaft comprising a shaped end portion that closes an end of a hollow cylindrical portion (Fig. 1) 
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/LC/
Lisa Chau
Art Unit 1785

/Holly Rickman/Primary Examiner, Art Unit 1785